Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 19, 2016.




                                           In The

                       Fourteenth Court of Appeals

                                     NO. 14-16-00372-CV



                         IN RE DUANE GILMORE, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  165th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2014-17200

                            MEMORANDUM OPINION
       On May 9, 2016, relator Duane Gilmore filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the Honorable Debra Mayfield, presiding
judge of the 165th District Court of Harris County, to vacate her May 5, 2016 order
striking relator’s plea in intervention.
      On May 13, 2016, relator filed a motion to dismiss this original proceeding
because the parties have settled the underlying case. Relator’s requested relief in the
petition for writ of mandamus is now moot. The motion is granted.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed.
Relator’s motion for emergency temporary relief is denied as moot.


                                    PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.




                                           2